     Case 1:19-cv-10256-GHW Document 172 Filed 03/24/21 Page 1 of 2




UN
 ITEDSTATESDISTR
               ICTCOURT
SOUTHERNDISTR
            ICTOFNEWYORK


KALOMACARDWELL
             ,

                      P
                      lain
                         ti
                          ff,
     v
     .

DAV ISPOLK& WARDWELLLLP    ,Thoma
                                s       19C
                                          iv.10256(GHW
                                                     )
Re
 id,JohnBick,Will
                iamChudd,Soph
                            ia
Hudson
     ,H a
        roldBirnbaum
                   ,D an
                       ielBra
                            ss,
Br
 ian Wol
       fe,andJohnBut
                   ler
                     ,

                      D
                      efendan
                            ts.



    DECLARATIONOFBRUCEB IRENBOIMINSUPPORTOFDEFENDANTS’
           OPPOSIT
                 IONTOPLAINTIFF
                              ’S MOT
                                   IONFORLEAVE
               TOFILEATH
                       IRDAMENDEDCOMPLA INT

          B
          ruc
            eBi
              ren
                boimd
                    ecl
                      are
                        spu
                          rsu
                            antto28U
                                   .S.C
                                      .§1746
                                           :

          1
          .    Iamap
                   artn
                      era
                        tth
                          elawf
                              irmo
                                 fPau
                                    l,W
                                      eis
                                        s,R
                                          ifk
                                            ind
                                              ,Wh
                                                arton&G
                                                      arr
                                                        ison

LLP
  ,1285 Av
         enu
           eofth
               e Am
                  eri
                    cas
                      ,New Yo
                            rk,N
                               ew Yo
                                   rk10019
                                         ,coun
                                             selfo
                                                 rde
                                                   fend
                                                      ant
                                                        s.I

subm
   itth
      isde
         cla
           rat
             ioninsuppo
                      rto
                        fde
                          fend
                             ant
                               s’oppo
                                    si
                                     tio
                                       ntop
                                          lain
                                             ti
                                              ff
                                               ’sm
                                                 otionfo
                                                       rle
                                                         avetof
                                                              ilea

th
 irdam
     end
       edcom
           pla
             int
               .

          2
          .    A
               tta
                 chedtoth
                        is de
                            cla
                              rat
                                iona
                                   ret
                                     rueandco
                                            rre
                                              ctcop
                                                  ieso
                                                     fdo
                                                       cum
                                                         ent
                                                           s

r
efe
  ren
    cedind
         efend
             ant
               s’oppo
                    si
                     tiontop
                           lain
                              ti
                               ff
                                ’sm
                                  otionfo
                                        rle
                                          avetof
                                               ileath
                                                    irdam
                                                        end
                                                          ed

com
  pla
    int
      :




          Exh
            ibi
              t1:    F
                     ebru
                        ary1
                           ,2021L
                                ett
                                  erf
                                    romSu
                                        sann
                                           aBu
                                             erg
                                               eltoD
                                                   avidJ
                                                       eff
                                                         rie
                                                           s.




                                   1
     Case 1:19-cv-10256-GHW Document 172 Filed 03/24/21 Page 2 of 2




          Exh
            ibi
              t2:    Ju
                      ly22
                         ,20
                           16em
                              ai
                               lbe
                                 twe
                                   en C
                                      aro
                                        lin
                                          aFenn
                                              erand D
                                                    ani
                                                      elB
                                                        ras
                                                          s,

                     b
                     ear
                       ing BATES s
                                 tam
                                   ps DPW_SDNY-
                                              000088628 th
                                                         rough

                     DPW
                       _SDNY-
                            000088629
                                    .


          Exh
            ibi
              t3:    Do
                      cum
                        entl
                           is
                            tingth
                                 ede
                                   par
                                     tur
                                       eda
                                         teso
                                            fth
                                              eas
                                                soc
                                                  iat
                                                    esp
                                                      lain
                                                         ti
                                                          ffh
                                                            as
                                         1
                     a
                     lleg
                        eda
                          spo
                            ten
                              tia
                                lcom
                                   par
                                     ato
                                       rs.


          Exh
            ibi
              t4:    Jun
                       e10
                         ,2016em
                               ai
                                landa
                                    tta
                                      chedd
                                          eckf
                                             romA
                                                lic
                                                  iaF
                                                    abetoR
                                                         ene
                                                           e

                     D
                     eSan
                        ti
                         s, b
                            ear
                              ing BATES s
                                        tam
                                          ps DPW_SDNY-
                                                     000140608

                     th
                      roughDPW
                             _SDNY
                                 -000140632
                                          .


          3
          .    Id
                ecl
                  areun
                      derp
                         ena
                           ltyo
                              fpe
                                rju
                                  ryth
                                     atth
                                        efo
                                          rego
                                             ingi
                                                stru
                                                   eandco
                                                        rre
                                                          ct
                                                           .




                           B
                           y:/s/B
                                ruc
                                  eB i
                                     renbo
                                         im
                             B
                             ruceBi
                                  renbo
                                      im


M
arch 24,2
        021
N
ewYo rk,NewYo
            rk




D
e
1
 fe
  nda
    ntsdono
          tco
            nce
              det
                hatanyo
                      fth
                        esea
                           sso
                             cia
                               tesa
                                  rei
                                    nfa
                                      ctap
                                         pro
                                           pri
                                             atep
                                                la
                                                 int
                                                   if
                                                    f“c
                                                      omp
                                                        ara
                                                          tor
                                                            s.”


                                   2
